DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments and amendments in the reply filed after final on October 07, 2021 are acknowledged and have been fully considered. Claims 1-4, 9-10, 12, 14-24, and 33-34 are pending. Claims 1-4, 9-10, 12, 14-24, and 33-34 are under consideration in the instant office action. Claims 5-8, 11, 13, and 25-32 are canceled. Claims 1-4, 9-10, 12, 14-24, and 33-34 are allowed.
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on October 2, 2020 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached herein.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
Examiner’s Statement of Reasons for Allowance
The application is allowed as per the clear record of prosecution. The examiner phoned applicant’s attorney on October 6th, 2021 proposing the amendments as per the direction given by the examiner in the advisory action mailed on August 19, 2021 making the claims commensurate in scope with the data. Applicant’s attorney and the examiner reached on agreement on the amendments made in the reply filed on October 07, 2021 after final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619